Title: From Thomas Jefferson to Pietro Cardelli, 4 October 1820
From: Jefferson, Thomas
To: Cardelli, Pietro


Sir
Monticello
Oct. 4. 20.
I understand you have taken the busts in plaister of the President of the US. and of mr Madson of the size of the life and have to request the favor of you to send me a copy of each. as they are to stand en suite of those of Genl Washington & Dr Franklin which perhaps you may have noted in our tea-room and these are of a brick-dust color, I should be glad that those you send me should be of the same color. address them, well packed in a box or boxes, if you please, to Capt Bernard Peyton of Richmond, sending them by water, and drop me a line at the same time, noting their cost and it shall be remitted to you. I salute you  great esteem & respect.Th: Jefferson